Citation Nr: 1027797	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a cold 
injury to the left foot.

3.  Entitlement to service connection for residuals of a right 
leg injury, muscle group XIV.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to June 
1953.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The Veteran testified at a Board hearing before the undersigned 
Veterans Law Judge in March 2010; the hearing transcript has been 
associated with the claims file.  

The issues of entitlement to service connection for  (1) 
residuals of a cold injury to the left foot and (2) residuals of 
a right leg injury, muscle group XIV are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is shown by competent medical evidence to have PTSD 
etiologically related to active service.  The Veteran's claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an April 2006 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  A March 2007 letter provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA treatment records and 
a Board hearing transcript have been associated with the claims 
file.  The Veteran's service personnel records are not available 
in this case.  The RO requested service personnel records from 
the National Personnel Records Center (NPRC) in August 2008.  A 
November 2008 response shows that the Veteran's personnel records 
were destroyed in a 1973 fire.  The Board notes that although a 
memorandum from the RO indicates that the Veteran's service 
treatment records were also fire related, the Veteran's service 
treatment records, to include February 1951 pre-induction and a 
June 1953 separation examinations, were associated with the 
claims file prior to the 1973 fire.  

In cases where the Veteran's service records are unavailable 
through no fault of his own, there is a "heightened duty" to 
assist him in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).  In August 2008 and November 2008, the 
Veteran was informed about the unavailability of service records, 
and was asked to provide copies of any service records that may 
be in his possession.  There is no indication in the record that 
any additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  VA has provided 
the Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA notices.  
The Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review of the Veteran's claim for service connection 
for PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has not been afforded a VA examination to address his 
claimed PTSD.  However, as the Board will discuss below, the 
Veteran's VA psychiatric treatment reports are adequate in this 
regard.  In light of the Board's favorable decision on the issue, 
the Board finds that a remand for a VA examination is not 
necessary in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

B.  Law and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).  Service connection is also 
possible for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, types, 
and circumstances of service, as shown by the veteran's military 
records and all pertinent medical and lay evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.304(f) (2009).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder 
(PTSD) by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  75 
Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f)(3) as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

The provisions of this amendment apply to the Veteran's present 
application for service connection for PTSD.

In various lay statements and during his Board hearing, the 
Veteran identified stressful incidents related to his period of 
service in Korea.  The Veteran reported that he served on the 
line in Korea for three months building trenches and pontoon 
bridges.  He indicated that during this time, his unit would 
occasionally come under artillery fire.  He indicated that these 
incidents occurred while he was stationed at Pork Chop Hill and 
Death Valley.  The Veteran also reported sustaining a leg injury 
from shrapnel from artillery fire.

The Veteran's Form DD 214 shows that he served with Company A, 
2nd Engineer Combat Battalion.  He received the Korean Service 
Medal with three Bronze Service Stars, and the United Nations 
Service Medal.  The Veteran had one year and three months of 
overseas service.  The Board notes that the Veteran's Form DD 214 
does not indicate that he engaged in combat, and as the Board has 
already discussed above, his personnel records are not available 
in this case. 

Service treatment records do not reflect any psychiatric problems 
in service.  

VA treatment records show that the Veteran has a current DSM- IV 
diagnosis of PTSD and a VA psychologist has related the Veteran's 
PTSD to his reported in-service stressors.  38 C.F.R. § 4.125(a).

VA treatment records show that the Veteran was first seen by VA 
for a mental health psychology consultation in February 2006.  
The VA psychologist noted that the Veteran was being treated at 
the Veterans Outreach Center for PTSD for his service during the 
Korean War.  An April 2006 psychology consult shows that the 
Veteran reported fresh memories from the War.  The Veteran 
complained of intrusive thoughts, re-experiencing events, and 
nightmares from his nine months on the front line, including 
memories of dead bodies lying in his area for days at a time.  He 
reported that many casualties included his friends.  The Veteran 
reported spending nine months in a combat zone in Korea with 
involvement in fire fights and mine placement.  He was forced to 
remain in close proximity to dead bodies until they could be 
removed.  A mental status examination was completed.  The VA 
psychologist diagnosed with Veteran with PTSD, noting the 
Veteran's reported stressors.  

A neuropsychological evaluation was completed in December 2006.  
The Veteran's medical history was discussed.  The Veteran 
reported serving in the United States Army from 1951 to 1953 as 
an engineer.  The Veteran was noted to be a combat veteran, and 
he was noted to have sustained shrapnel/artillery injuries during 
the Korean War.  The Veteran's medical records were reviewed.  
Several psychological tests were administered to the Veteran and 
the results were discussed by the VA psychologist.  The Veteran 
was diagnosed with chronic PTSD and depressive disorder, not 
otherwise specified.  

VA treatment records dated from 2006 to 2009 show that the 
Veteran continued to receive treatment for PTSD through both 
individual and group therapy. 

In the present case, the Veteran had identified a stressor which 
is directly related to his fear of hostile activity in service.  
Specifically, the Veteran has reported coming under artillery 
fire while serving on the front line during the Korean War.  A VA 
psychologist identified the Veteran's claimed stressor during the 
course of VA treatment in 2006 and diagnosed the Veteran with 
PTSD secondary to his claimed stressor.  As such, the Board finds 
that a VA psychologist has confirmed that the Veteran's stressor 
is adequate to support a diagnosis of PTSD.  The Veteran's Form 
DD-214 shows that he served in Korea during the Korean War with 
the 2nd Engineer Combat Battalion.  The Board finds that the 
Veteran's claimed stressor of coming under artillery fire is 
consistent with the places, types, and circumstances of the 
Veteran's service.  Thus, in accordance with the amended criteria 
under C.F.R. § 3.304(f)(3), the Veteran's lay testimony is 
sufficient in this case to establish the occurrence of the 
claimed in-service stressor.  See also, 38 C.F.R. § 1154(a) (West 
2002).  In light of the foregoing, the Board finds that service 
connection for PTSD is warranted.

C.  Conclusion

The Veteran has been diagnosed with PTSD by a VA psychologist, 
and the Veteran's PTSD is shown by VA medical records to be 
related to his reported in-service stressors.  The Veteran's 
claimed stressors are consistent with the places, types, and 
circumstances of the Veteran's service.  Therefore, the Board 
concludes that the evidence supports a finding that the Veteran 
has PTSD etiologically related to active service.


ORDER

Service connection for PTSD is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the Veteran's March 2010 Board hearing, he identified 
private medical evidence that may be relevant to his claim.  
Specifically, he reported that he had a Lifeline Screening which 
included x-rays of the foot.  On remand, RO/AMC should attempt to 
obtain identified private treatment reports from the Veteran.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination to address his 
claims for service connection.  

Service treatment records show that the Veteran had a November 
1951 complaint of sore feet, and painful toes.  No further 
diagnosis or explanation was provided.  

The Veteran reported during his Board hearing that he had 
frostbite to the left foot after he arrived in Korea in January 
1952.  He reported that while on the line, he was required to 
walk through a lot of water.  He indicated that his feet got so 
cold that his left foot eventually became numb.  He also reported 
having pain in the feet.  The Veteran reported that he did not 
receive treatment for the cold injury.  He reported blistering of 
the feet after he returned from service.  The Veteran reported 
having current problems with numbness in the left foot. 

The Veteran also reported receiving a right leg shrapnel injury 
from artillery fire while in service.  He reported that he was 
treated by a combat medic on the line, but indicated that he did 
not seek any further treatment.  The Veteran reported that he has 
current pain in the right leg and a residual scar from the 
injury. 

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination is 
necessary to determine if the Veteran has current residuals of a 
cold injury to the left foot, and/or residuals of a right leg 
injury etiologically related to service.  On examination, the VA 
examiner should address the Veteran's testimony with respect to 
his reported in-service injuries.  

In this regard, the Board emphasizes that the Veteran is 
competent to report an injury which occurred in service.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that the Board may not rely on a medical 
opinion in which it is determined that a veteran's lay statements 
lack credibility solely because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical 
opinion must be based upon an accurate factual premise. Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a 
veteran's lay assertions of symptomatology that he is competent 
to observe, unless the Board has explicitly found that the 
assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain the names and 
addresses of all private medical care 
providers not yet of record that treated 
the Veteran for claimed disabilities since 
service.  This should include a Lifeline 
Screening report identified by the Veteran 
during his hearing.  After securing the 
necessary release, the RO/AMC should 
obtain these records.  If the search for 
such records has negative results, 
documentation to that effect must be added 
to the claims file.  The RO/AMC should 
inform the Veteran that he may submit any 
such records directly to the RO/AMC.

2.  After all available medical records 
have been associated with the claims file, 
the RO/AMC should afford the Veteran a VA 
examination within the appropriate 
specialty to determine if the Veteran has 
any current residuals of a cold injury to 
the left foot etiologically related to 
service.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review prior 
to examination.  The examiner should 
review the entire claims folder, to 
include the Veteran's available service 
treatment records and lay statements.  

The examiner should list any current 
diagnoses manifested by the Veteran 
pertaining to his left foot, and should 
render an opinion as to whether any 
currently diagnosed disorder is at least 
as likely as not related to the Veteran's 
reported in-service cold injury.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  The examiner should 
specifically address the Veteran's 
statements regarding injuries which 
occurred in service, noting that the 
Veteran is competent to report symptoms 
and treatment that he experienced.

3.  The RO/AMC should afford the Veteran a 
VA examination within the appropriate 
specialty to determine if the Veteran has 
any current residuals of a shrapnel injury 
to the right leg, muscle group XIV.   All 
tests and studies deemed necessary should 
be accomplished and clinical findings 
should be reported in detail.   The claims 
folder must be made available to the 
examiner for review prior to examination.  
The examiner should review the entire 
claims folder, to include the Veteran's 
available service treatment records and 
lay statements.  

The examiner should list any current 
diagnoses manifested by the Veteran 
pertaining to his right leg, including any 
identifiably scars, and should render an 
opinion as to whether any currently 
diagnosed disorder is at least as likely 
as not related to the Veteran's military 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  The examiner should 
specifically address the Veteran's 
statements regarding injuries which 
occurred in service, noting that the 
Veteran is competent to report symptoms 
and treatment that he experienced.

4.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


